Citation Nr: 0915072	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  98-04 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of 
venereal disease, including non-specific urethritis.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of  July 1997 and February 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

The Veteran and his spouse testified before an RO hearing 
officer in March 1997 and before the undersigned Veteran Law 
Judge (VLJ) in a hearing at the RO in November 2000.  
Transcripts of those hearings are associated with the claims 
files.

In September 2003 the Veteran and his spouse testified via 
videoconference before a VLJ who is no longer with the Board; 
a transcript of the hearing is of record.  The Board advised 
the Veteran by letter dated on December 15, 2008, that he was 
entitled to another hearing before a current VLJ, and that 
unless an affirmative response was received from him within 
30 days the Board would assume he did not want another 
hearing and would proceed with adjudication based on the 
existing record.  The Veteran has not responded to date, and 
the Board accordingly concludes that he does not desire 
another Board hearing. 
 
In August 2004 the Board issued a decision reopening the 
previously-denied claim for service connection for peripheral 
neuropathy on a direct (non-presumptive) basis.  The Board's 
action remanded that issue for development on the merits, and 
also remanded the other three issues on appeal for further 
development.

Per the instructions in the Board's remand, the Veteran was 
scheduled to testify at a hearing before a hearing officer in 
June 2007 at the Waco, Texas RO.  The Veteran appeared at the 
specified time but stated he preferred to proceed via 
informal hearing.  The Informal Hearing Conference Report is 
associated with the claims files.

In March 2009 the Veteran sent directly to the Board 
additional evidence in the form of a February 2009 
psychiatric consultation at North Oaks with a waiver of his 
right to have the evidence initially considered by the 
originating agency.  The item does not address any of the 
issues currently on appeal before the Board.  


FINDINGS OF FACT

1.  The Veteran's  peripheral neuropathy is chronic; it was 
not present until more than one year following his discharge 
from service and is not etiologically related to service.

2.  The Veteran's tinnitus is as likely as not due to 
exposure to combat-related acoustic trauma during military 
service.

3.  Venereal disease was not present in service or 
thereafter.

4.  The non-specific urethritis present in service resolved 
without residuals.

5.  A heart disability did not result from an event not 
reasonably foreseeable or any carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA.
 



CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  

3.  Venereal disease, including non-specific urethritis, was 
not incurred in or aggravated by active duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  

4.  The criteria for entitlement to compensation under 
38 U.S.C. § 1151 for a heart disability are not met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for peripheral 
neuropathy, tinnitus, and residuals of venereal disease, and 
is also seeking compensation under 38 U.S.C. § 1151 for a 
heart disability.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

Veteran Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
However, the Court also stated that the failure to provide 
such notice in connection with adjudications prior to the 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's tinnitus claim, the Board notes 
that the Veteran has been provided all required notice, to 
include notice pertaining to the disability-rating and 
effective-date elements of the claim.  In addition, the 
evidence currently of record is sufficient to substantiate 
this claim.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A  or 38 C.F.R. § 3.159.

With respect to the remaining issues, the Board notes that 
the July 1997 rating decision on appeal was issued prior to 
enactment of the VCAA.  In September 2004, in response to the 
Board's remand, the Appeals Management Center (AMC) sent the 
Veteran a letter advising him of the elements to establish 
entitlement to the benefits claimed, and the respective 
duties of the Veteran and VA in obtaining evidence.  In 
January 2008 the RO provided appropriate notice with respect 
to the initial-disability-rating and effective-date elements 
of the claims.  

Although the Veteran was not provided adequate VCAA notice 
until after the initial adjudication of the claims, the Board 
finds that there is no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that neither compensation under 38 U.S.C. 
§ 1151 for a heart disability nor service connection for the 
other claimed disabilities is in order.  Consequently, no 
disability rating or effective date will be assigned.  
Accordingly, the failure to provide earlier notice with 
respect to those elements of the claims is no more than 
harmless error.  Moreover, following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claims.  There is no indication 
in the record or reason to believe that any ultimate decision 
of the originating agency on the merits of any of the claims 
would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of these claims.  In this 
regard, the Board notes that service treatment records 
(STRs), Social Security Administration (SSA) disability 
records, and VA and non-VA treatment records were obtained, 
and the Veteran was afforded appropriate VA examinations.  

The Board notes at this point that the Veteran's service 
representative asserted in the most recent Post-Remand Brief, 
filed in December 2008, that the RO failed to comply with the 
Board's August 2004 remand in that the RO did not acknowledge 
the Board had reopened the claim and did not provide the 
Veteran a VA medical examination regarding his claimed 
peripheral neuropathy.  However, the Veteran was in fact 
afforded a VA peripheral nerves examination in July 2005 in 
specific compliance with the Board's remand.  Although the 
RO's SSOC in March 2008 continued to characterize the issue 
as "new and material evidence" the RO in fact readjudicated 
the claim on the merits on consideration of the newly-
received evidence, as required by the Board's remand.

Neither the Veteran nor his representative has identified any 
other outstanding evidence that could substantiate any of the 
claims.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  The Board will therefore address the merits of 
the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war and manifests organic disease of the nervous system to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

A veteran who, during active military, naval or air service 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to 
establish the veteran was not exposed to an herbicide agent 
during such service.  The last date on which the veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

Compensation under 38 U.S.C. § 1151 shall be awarded for a 
qualifying additional disability or qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  An additional disability or 
death is a qualifying additional disability or death if the 
disability or death was not the result of the veteran's 
willful misconduct and if the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a VA employee or in a VA 
facility, and the proximate cause of the disability or death 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Service Connection for Peripheral Neuropathy

The Veteran is shown to have served in the Republic of 
Vietnam from December 1967 to December 1968.  He is 
accordingly presumed to have been exposed to herbicides while 
in service.  ; see 38 C.F.R. §§ 3.307, 3.309, 3.313.

If a veteran was exposed to an herbicide agent during active 
service and manifests acute or subacute peripheral neuropathy 
to a compensable degree any time after such service, the 
disorder will be service connected even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
satisfied.  For the purposes of this section, the term 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no presumptive positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.   See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. 
Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 
(Nov. 2, 1999).

In this case, the presumption cited above does not apply 
because the Veteran has chronic peripheral neuropathy, not 
acute or subacute peripheral neuropathy as defined in the 
regulation.

Notwithstanding the presumption, a claimant can establish 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

STRs show no complaint or finding neuropathy during military 
service.  In the Report of Medical History completed in 
December 1968 prior to discharge, the veteran noted "no" to 
history of neuritis, and the Report of Medical Examination 
from December 1968 shows neurologic evaluation as "normal."

A letter from Dr. RCL, dated in May 1997, states Dr. RCL 
treated the Veteran during the period 1973 to 1983.  The 
Veteran had surgery for a fractured neck in 1974; 
degenerative spinal disc disease and peripheral neuropathy 
required a second surgery on the lumbar spine in 1980.  
Office records of those treatments were no longer preserved.  
Dr. RCL did not indicate the etiology of the cited peripheral 
neuropathy.

The Veteran presented to neurosurgeon Dr. DMJ in September 
1988 complaining of mid-and-low back pain, buttock pain, and 
bilateral leg pain with left worse than right.  The Veteran 
attributed his symptoms to a workplace injury earlier that 
month but acknowledged lumbar discectomy 15 years previously 
and cervical fusion 10 years previously.  Tests of strength 
and sensation of the lower extremities were grossly normal; 
the diagnosis was lumbar disc syndrome.  

An October 1988 letter from neurosurgeon Dr. RLA states the 
Veteran complained of pain in the low back and both legs, 
left worse than right.  Motor examination was grossly normal 
but there was diminished sensation to pinprick in the right 
foot.  Dr. RLA's impression was minimal mechanical and 
neurological findings, which could be compatible with 
herniated disc or nerve root irritation.

Treatment notes by Dr. DMJ through December 1988 show a final 
diagnosis of post-laminectomy status with recurrent post-
injury lumbar disc syndrome and bilateral L5-S1 
radiculopathies, for which the Veteran underwent 
decompressive lumbar laminectomy in December 1988.  Dr. DMJ's 
post-operative diagnosis in January 1989 was lumbar stenosis 
with bilateral nerve encroachment and disc syndrome L5-S1, 
and rupture of L4-5 bilateral with L5 nerve impingement.  
Subsequent office notes by Dr. DMJ through December 1989 show 
continued complaints of leg cramps, left leg numbness to the 
toes, and right leg numbness from hip to knee, attributed to 
his spinal disc disorder.

An April 1990 report by Dr. DMJ states the Veteran underwent 
a battery of diagnostics in February 1990, including computed 
axial tomography (CAT) scans, magnetic resonance imaging 
(MRI) analysis, electromyography (EMG) studies, and myelogram 
studies.  These diagnostics revealed dural (nerve) deficits 
related probably to epidural fibrosis.  The diagnosis was 
post-operative lumbar discectomy status, times two.

In July 1992 the Veteran received a VA neurological 
consultation due to complaint of numbness in the extremities.  
The neurological impression was lumbar radiculopathy 
secondary to low back pain.  

The Veteran had a VA general medical examination in December 
1992 in which he reported history of epidural injections for 
pain management to control pain from deteriorating lower back 
and hips.  He reported several surgeries on the cervical and 
lumbar spines.  During the neurological examination the 
Veteran was unable to cooperate for ankle jerks, but the rest 
of the neurological examination was unremarkable.  

A consultation from Northshore Medical Center in December 
1996, prepared by Dr. PGH, notes history of one cervical 
spine surgery and two lumbar spine surgeries for herniated 
discs; however, the Veteran also reported a history of 
peripheral neuropathy before his back injury, characterized 
by numbness in the hands and toes.  Dr. PGH's impression was 
history of peripheral neuropathy of unknown etiology.  Dr. 
PGH stated it was difficult at this point to assess what was 
due to nerve injury from the back problems and what was a 
preexisting peripheral neuropathy.  In specific regard to 
Agent Orange, Dr. PGH stated the Veteran had a number of 
insults over the years (mild traumatic brain injuries in high 
school football, exposure to multiple different defoliants in 
Vietnam, 25 year of heavy tobacco abuse, and 20 or more years 
of exposure to industrial chemicals and solvents) that may 
contribute to his mental and neurological symptoms.  Dr. PGH 
recommended a battery of diagnostics to follow up.

The Veteran testified before an RO hearing officer in March 
1997 that he first realized he had a problem with peripheral 
neuropathy when he broke his neck; he was not certain of when 
that was.  Peripheral neuropathy was diagnosed in 1974.  He 
had no symptoms of peripheral neuropathy during service but 
currently had numbness in the feet and hands, worse in the 
left lower extremity. 

The Veteran's substantive appeal, filed in March 1998, 
asserts he began to experience numbness in his hands and feet 
within a year of his discharge from service.  He was treated 
for peripheral neuropathy by Dr. JD, who had since died; the 
Veteran's attempts to obtain Dr. JD's office records were 
unsuccessful.

The report of a February 1999 history and physical (H&P) 
examination by Dr. CG, the Veteran's attending physician, 
notes medical history pertinent for exposure to Agent Orange 
with resultant encephalopathy of a toxic nature; there is no 
indication as to how Dr. CG arrived at that etiology.  The 
examination report notes the presence of current peripheral 
neuropathy.
  
A pre-surgery consultation note by Dr. CG dated in August 
1999 notes a history of significant Agent Orange exposure 
with encephalopathy and organic brain syndrome post-exposure; 
again, there is no indication as to how Dr. CG arrived at 
that etiology.  The report of a concurrent H&P examination by 
the surgeon, Dr. BRB, notes current complaint of low back 
pain, right groin pain, numbness of both legs, and neck and 
shoulder pain; Dr. BRB's clinical impression was persistent 
lumbar stenosis with radiculopathy.

During a VA mental health clinic (MHC) consultation in 
October 1999, the Veteran told the psychiatrist that he was 
confined to a wheelchair due to peripheral neuropathy, which 
was in turn related to dioxin exposure.  The Veteran's wife 
interceded that the Veteran's peripheral neuropathy was due 
to back surgery done in 1988.

A December 1999 H&P examination by Dr. MAC notes a medical 
history of peripheral neuropathy secondary to dioxin/Agent 
Orange in Vietnam; there is no indication as to how Dr. MAC 
arrived at that etiology.  Examination showed peripheral 
neuropathy of the lower extremities; the clinical impression 
was exposure to Agent Orange with encephalopathy and 
peripheral neuropathy. 

The Veteran had a VA Agent Orange examination in March 2000 
during which he reported chronic pain in the lower 
extremities since 1968 and numbness/tingling of the lower 
extremities since 1969.  The examiner's diagnosis was 
peripheral neuropathy and radiculopathy secondary to the neck 
and back condition.

The Veteran testified before the Board in November 2000 that 
he experienced numbness in the hands and feet beginning in 
Vietnam and continuing thereafter.  The Veteran's wife 
corroborated that the Veteran complained of numbness in the 
hands and feet in early 1969; he sought treatment from Dr. 
JD, who in turn referred the Veteran to Dr. RCL.  The Veteran 
injured his neck in 1974 or 1975, and thereafter it became 
impossible to distinguish the source of the Veteran's 
neuropathy.  

The Veteran submitted correspondence to VA in December 2002 
asserting that he experienced symptoms of peripheral 
neuropathy (tingling and numbness of the hands and feet) 
during service.  The Veteran did not report same because he 
did not want his discharge delayed, but he experienced the 
symptoms before any back injury.  He also complained that he 
had asked his VA neurologist to endorse that his peripheral 
neuropathy was related to Agent Orange exposure, but the 
neurologist professed ignorance about herbicides; the Veteran 
therefore demanded examination by a subject matter expert in 
toxicology. 
   
A VA neurology clinic note dated in June 2003 states a 
history of neuropathy and organic brain syndrome beginning 
with numbness of the hands and feet in Vietnam.  Two 
positron-emission tomography (PET) scans showed an 
Alzheimer's disease pattern.  On examination motor strength 
was normal but pinprick sensation was decreased everywhere.  
The diagnosis was Alzheimer's-type dementia, moderately 
advanced, and peripheral neuropathy.

The file contains a letter from Dr. TEK, a Doctor of 
Chiropractic (DC), dated in September 2003.  The letter 
states that Dr. TEK reviewed the Veteran's VA claims file, 
including STRs and post-service treatment records.  Dr. TEK 
noted the Veteran had been employed as a diesel mechanic 
before and after military service.  Dr. TEK stated that after 
thoroughly reviewing the file it was his opinion that the 
Veteran's peripheral neuropathy was at least as likely as not 
related to military service.

The Veteran testified before the Board in September 2003 that 
he experienced tingling in the hands and feet in Vietnam and 
has been treated continuously for those symptoms ever since.  
The Veteran was treated by Dr. JD and by Dr. RCL, but those 
records are no longer available.  The Veteran's wife 
testified the Veteran's neuropathy has become worse over the 
years.  

The Veteran had a VA EMG in November 2003 to rule out 
polyneuropathy.  The Veteran reported history of paresthesias 
dating back to his return from Vietnam.  Nerve conduction 
studies (NCS) of the upper extremities were normal, but NCS 
of the lower extremities were borderline abnormal.  The 
impression was mild polyneuropathy.

A prescription slip from LSU Healthcare Network dated in 
August 2004 states, "Patient has an organic brain syndrome 
with no other reason than the dioxin exposure."  The 
signature on the slip is illegible.

A VA neurology clinic note dated in November 2004 notes 
little change in regard to the neuropathy.  The diagnosis was 
neuropathy, mononeuritis multiplex, possibly related to Agent 
Orange or other toxic exposure.

The Veteran had a VA peripheral nerves examination in July 
2005.  The examiner, a physician, reviewed the claims files 
and noted the Veteran's documented history.  The examiner 
stated an impression of peripheral neuropathy, but stated the 
clinical history was very complex; multiple evaluations and 
workups had resulted in no clear consensus of opinion 
regarding the etiology of the peripheral neuropathy.  Based 
on the information contained in the records, to state the 
Veteran's peripheral neuropathy was the result of exposure to 
Agent Orange or other herbicides would be completely 
speculative in nature; it is accordingly not likely that 
peripheral neuropathy is due to herbicide exposure.

On review of the evidence above, the Board finds the Veteran 
is shown to have peripheral neuropathy.  The record contains 
conflicting medical opinion regarding the question of whether 
the Veteran's current peripheral neuropathy is due to 
military service.  It is the Board's duty to assess the 
credibility and probative value of evidence, and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

A number of medical providers have asserted that the Veteran 
has peripheral neuropathy due to herbicide exposure (Dr. CG 
in 1999, Dr. MAC in 1999, chiropractor Dr. TEK in September 
2003, and the prescription slip from LSU Healthcare Network 
dated in August 2004).  The findings of a physician are 
medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  
However, the Board is free to assess medical evidence and is 
not obligated to accept a physician's opinion.  Wilson v. 
Derwinski, 2 Vet. App 614 (1992).

The Board notes that the opinions cited above simply asserted 
a nexus between Agent Orange and the Veteran's peripheral 
neuropathy without providing any clinical rationale 
whatsoever.  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  

Contrary medical evidence is found in the opinions of Dr. PGH 
in 1996 and the VA examiner in June 2005 to the effect that 
the Veteran's neuropathic history is so complex that it is 
not possible to state whether the current disorder is due to 
back problems or to a preexisting neuropathy.  Dr. PGH and 
the VA examiner both cited to the Veteran's history not only 
of Agent Orange exposure, which is not in dispute, but also 
to his employment exposure to toxins and his extensive 
history of back injuries. 
 
In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  In this case, the Board finds the opinions of 
Dr. PGH and the VA examiner, which are demonstrably based on 
consideration of the Veteran's entire history, are more 
probative than the contrary opinions cited above.

The Board notes at this point that both the VA examiner and 
Dr. TEK reviewed the claims files, and thus both had access 
to the Veteran's complete history.  However, the VA examiner 
cited data from the file in support of his opinion, while Dr. 
TEK simply recited the documents and announced a conclusion 
without rationale.  Further, in comparing the respective 
credentials of the VA examiner and Dr. TEK, the Board notes 
that the VA examiner is a physician specializing in neurology 
(as demonstrated by the outpatient treatment records), while 
Dr. TEK is a chiropractor.  The opinion of the VA examiner 
must accordingly be afforded a higher probative value.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1995) (a medical 
professional is not competent to opine as to matters outside 
his scope of expertise).  

The VA neurology clinic note dated in November 2004, which 
diagnosed, "neuropathy, mononeuritis multiplex, possibly 
related to Agent Orange or other toxic exposure," is 
speculative on its face.  Medical opinions expressed in 
speculative language do not provide the degree of certainty 
required for medical nexus evidence.  Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

In sum, the Veteran's peripheral neuropathy is not shown by 
competent evidence to be due to Agent Orange exposure or any 
other incident of service.  There no documentation of any 
peripheral neuropathy until the onset of the back injuries.  
It was not until after the Veteran began to experience 
injuries to the lumbar and cervical spines, including disc 
herniations with nerve root impingement, that the record 
began to reflect complaints of peripheral neuropathy.     

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Board has accordingly considered not only the medical 
evidence above, but also the lay evidence offered by the 
Veteran in the form of the correspondence and testimony 
offered by him and by his wife.

The Veteran asserts he experienced numbness of the hands and 
feet during service and prior to any spine injury.  A 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, 6 Vet. App. 465 (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. 498.  The Board may weigh the absence if 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility  merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case the Board finds the Veteran's unsupported 
statements regarding his remote medical history are not 
reliable.  The Veteran is shown by psychiatric treatment 
records to have suffered from dementia for years; the Board 
accordingly cannot assign probative value to his memory of 
his symptoms decades previously.  Further, his testimony has 
been internally inconsistent; he testified before an RO 
hearing officer in March 1997 that he first realized he had a 
problem with peripheral neuropathy when he broke his neck, 
but he testified before the Board in November 2000 that his 
peripheral neuropathy began during military service.  
Similarly, he testified in March 1997 that peripheral 
neuropathy was first diagnosed in 1974, but he testified 
before the Board in September 2003 that peripheral neuropathy 
was first diagnosed in 1969.  Finally, the Veteran's account 
is inconsistent with the STRs, which show no indication of 
neuropathy during service or at the time of discharge and in 
which he specifically denied neuritis immediately prior to 
discharge. 

The Veteran's wife testified before the Board in November 
2000 that the Veteran's peripheral neuropathy began during 
military service.   "A layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
there is no indication of record that the Veteran's wife knew 
him at the time.  Review of the record shows the Veteran was 
divorced from his first wife in January 1983, was divorced 
from his second wife in October 1990, and married his present 
wife - the instant witness - in January 1991.  At no point 
has the Veteran or his present wife asserted that she 
actually knew the Veteran during or immediately after 
service.  To the degree that the Veteran's wife is relying on 
the Veteran's own account of his symptoms during and after 
service (an account the Board has already deemed not 
credible), such reliance is hearsay and not an "eyewitness" 
account as required by Espiritu.

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.

Service Connection for Tinnitus

STRs show the Veteran was treated for an unspecified right 
ear injury in July 1968.  In the Report of Medical History 
completed in December 1968 prior to discharge, the Veteran 
responded "yes" to having a history of ear trouble and 
running ears; there was no endorsement by the medical 
examiner and the Report of Medical History from December 1968 
shows evaluation of the ears as "normal." 

The Veteran served in the Army as a military policeman and 
dog handler, a military occupational specialty (MOS) not 
characterized by unusually high exposure to acoustic trauma.  
However, in the development of his claim for service 
connection for post-traumatic stress disorder (PTSD) the 
Veteran asserted exposure to combat in Vietnam, including 
incoming mortar fire and service as a door gunner.  The RO 
deemed the Veteran's account of combat to be verified for the 
purpose of awarding him service connection for PTSD.

The Veteran had a VA audiological evaluation in January 1995 
in which he reported constant severe tinnitus, left worse 
than right.  He reported exposure to combat noise in Vietnam 
and noise from service as a helicopter door gunner.  After 
service he was employed as an industrial mechanic, but wore 
ear protection.  The audiologist recommended the use of a 
tinnitus masker.

A consultation from Northshore Medical Center in December 
1996 notes complaint of occasional bilateral tinnitus.  The 
Veteran reported multiple ruptures of his eardrums during 
military service.  

VA audiology notes dated in January 1999 and April 1999 state 
the Veteran complained of constant bilateral tinnitus.  The 
audiologist noted that a tinnitus masking device could not 
use static as a masker since the Veteran was very averse to 
the sound.

The Veteran had a VA audiological evaluation in September 
2007 in which he complained of constant bilateral tinnitus.  
The audiologist performed an audiological evaluation of the 
Veteran and reviewed the claims files.  The audiologist 
stated an opinion that the Veteran's hearing loss was not 
caused by the Veteran's military service, and that there was 
insufficient evidence to determine the etiology of the 
reported tinnitus without resorting to speculation.

Although the VA audiologist stated there is insufficient 
evidence to determine the etiology of the reported tinnitus 
without resorting to speculation, the Board notes that 
exposure to combat-related acoustic trauma is essentially 
conceded, and STRs document both an ear injury during 
military service and report of injury at the time of 
discharge.  There is no indication of intervening acoustic 
trauma since service, and no indication that the reported 
tinnitus is attributable to any etiology other than acoustic 
trauma.  Accordingly, it is at least as likely as not that 
tinnitus is due to acoustic trauma during service.

In distinguishing this determination from the determination 
against service connection for peripheral neuropathy, the 
Board is persuaded by two factors: satisfactory evidence of 
ear injury and acoustic trauma in service and the absence of 
an intervening injury or event after service.

In sum, the Board finds the criteria for service connection 
for tinnitus are met. 

 Service Connection for Venereal Disease, including 
Urethritis

The Veteran in essence contends that he contracted venereal 
disease in Vietnam due to behavior that was an early 
manifestation of PTSD, for which he is now service-connected.  
He accordingly characterized his claim as service connection 
for residuals of venereal disease secondary to the service-
connected PTSD.

The Veteran's STRs show treatment in August 1968 for reported 
urethral discharge and itching; laboratory analysis 
specifically disproved gonorrhea.  The clinical impression 
was nonspecific urethritis (NSU), and the condition was 
treated with tetracycline.  In the Report of Medical History 
completed in December 1968, immediately prior to discharge 
from service, the Veteran endorsed a history of venereal 
disease; the examiner did not provide any remarks about this 
entry.  The December 1968 Report of Medical Examination shows 
clinical evaluation of the genitourinary system as 
"normal."

A private treatment note by Dr. CEC dated in November 1970 
shows the Veteran was concerned about sterility.  Physical 
examination was unremarkable and urine was within normal 
limits. 
 
The Veteran had a VA general medical examination in December 
1992 in which there is no mention of a urinary disorder.  
Genitourinary examination was normal.

The Veteran had a VA general medical examination in January 
1995 in which the examiner noted a history of NSU.  
Genitourinary examination was negative, and the examiner 
diagnosed "nonspecific urethritis in the past."

A consultation from Northshore Medical Center in December 
1996 notes a history of some dark urine lately which had 
subsequently cleared; there were no other urinary complaints.  
Genitourinary examination was noteworthy only for the 
presence of a rash in the genitals and buttocks, 
characterized by the examiner as a fungal intertriginous rash 
possibly related to exposure to humid climate in Vietnam.

During a VA GU Agent Orange examination in August 2001 the 
Veteran expressed concern about low sperm count and 
impotence.  Urologic examination showed the testes to be 
normal in size but slightly soft; the rest of the examination 
was unremarkable.  The clinical impression was hypogonadism 
and erective dysfunction, probably multifactoral.  There is 
no indication of any previous venereal disease or any current 
residuals of venereal disease.  The examiner also declined to 
provide a statement linking low sperm count to Agent Orange 
exposure absent laboratory analysis of the Veteran's semen.

The Veteran had a VA GU examination in December 2002.  The 
Veteran provided no information; his wife did the talking.  
The Veteran's wife reported the Veteran's documented episode 
of urethritis in Vietnam represented treatment for gonorrhea.  
She reported "flare-ups" of urethritis approximately twice 
per year consisting of dysuria, dark urine and some urgency.  
When not having "flare-ups" the Veteran had urinary 
hesitancy, weak stream and occasional post-void dribbling.  
Physical examination was normal except for slightly soft 
testes, and urinalysis was entirely unremarkable.  Retrograde 
urethrogram was also normal.  The examiner's impression was 
history of urethritis with no evidence of current urethral 
stricture, inflammation or other significant urologic 
disease.

The impression on a VA retrograde urethrogram in January 2003 
was current urethral stricture.  

The Veteran underwent urethral dilation and cystoscopy by Dr. 
HN in April 2003 in which a urethral stricture was dilated.  
Cystoscopy was normal, and the Veteran was circumcised to 
address phimosis.  There is no indication of any history of 
venereal disease or current residuals.  Later in April 2003 
Dr. HN provided a letter stating the Veteran had a history of 
urethritis since 1968 and was recently treated for another 
episode, with marked improvement.

On review of the evidence above the Board finds as fact the 
Veteran did not have venereal disease in service.  The 
reported "gonorrhea" is clearly shown by contemporary 
laboratory analysis to have been NSU, not gonorrhea.  The 
Veteran's self-reported history of venereal disease at the 
time of discharge, and his subsequent accounts of venereal 
disease during service, are clearly inconsistent with the 
STRs and accordingly erroneous.  The Veteran's current wife 
testified before the Board that the Veteran had venereal 
disease in Vietnam, but she does not pretend to have been 
present in Vietnam.  As noted above, to the extent that she 
is relying on the Veteran's own account of venereal disease 
in Vietnam her statement is not eyewitness testimony.

The Veteran believes he had venereal disease in Vietnam.  
However, as a lay person, he is not competent to diagnose 
venereal disease.  See Espiritu, 2 Vet. App. 492 (1992).  
Given the evidence in STR disproving venereal disease, the 
Board finds as fact the Veteran did not have venereal disease 
in service.

The Board accordingly turns its attention to service 
connection for urethritis, not related to venereal disease.

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

As noted above, a letter from Dr. HN dated in April 2003 
states the Veteran had a history of urethritis since 1968 and 
was recently treated for another episode, with marked 
improvement.  The Board must consider whether Dr. HN's letter 
constitutes evidence of chronic urethritis since service.

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. 
App. 488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991)).  

In this case, careful review of the Veteran's voluminous 
medical record does not show chronic urethritis symptoms 
since service.  Although the Veteran demonstrably had NSU on 
one occasion during military service, GU evaluation was 
normal at the time of discharge.  There is no indication of 
recurrence of urethritis until January 2003, 35 years after 
discharge from service, and the GU examinations prior to 
January 2003 were consistently normal.

Based on the evidence above the Board finds that the criteria 
for service connection for residuals of venereal disease, 
including urethritis, are not met.  Accordingly, the claim 
must be denied. 

Compensation under 38 U.S.C.A. § 1151 for a Heart Disability

The Veteran has a history of coronary artery disease since 
1983, with coronary artery bypass graft (CABG) and pacemaker 
implantation.  He contends that he has an additional heart 
disability caused by VA prescription of the drug Propulsid 
(generic name cisapride) in the dosage 10 mg. four times per 
day.

Cisapride was a prescription medication approved by the Food 
and Drug Administration (FDA) in 1993 for treatment of severe 
night time heartburn experienced by adult patients with 
gastroesophageal reflux disease (GERD) that did not 
adequately respond to other therapies.  As of December 31, 
1999, the use of cisapride had been associated with 341 
reports of heart rhythm abnormalities including 80 reports of 
death; most of these adverse events occurred in patients who 
were taking other medications or suffering from underlying 
conditions known to increase risk of cardiac arrhythmia 
associated with cisapride.  The drug's labeling was revised 
several times to inform health care professionals about the 
drug's risks, most recently in January 2000.  Despite these 
risk management efforts the manufacturer of cisapride, 
Janssen Pharmaceutca Inc, decided in consultation with the 
FDA to voluntarily withdraw the product from the market as of 
July 14, 2000.  (Source: FDA Talk Paper Janssen Pharmaceutica 
Stops Marketing Cisapride in the US dated March 23, 2000).

The Veteran testified before an RO hearing officer in March 
1997 that he was currently taking Propulsid by prescription 
for his stomach.  Medication records from the New Orleans VA 
Medical Center (VAMC) confirm the Veteran received cisapride 
from December 13, 1996 (start) to December 14, 1997 
(expired), in the dosage 10 mg. four times per day.

As a threshold matter, the Veteran has not specified what 
additional cardiac disability he attributes to the taking of 
cisapride, nor is there any medical evidence of record 
pointing to a change in cardiac symptoms resulting from 
taking the medication.  The Veteran was treated for his 
cardiac disorder before and after cisapride was prescribed, 
but there is no evidence whatsoever that the taking of 
cisapride caused any additional heart disability.

Further, there is no indication that VA's prescription of 
cisapride was in any way negligent, reckless or otherwise at 
fault.  The Veteran was provided cisapride during the period 
December 1996 to December 1997, during which the drug was 
FDA-approved and no risks were apparently published.  The 
drug labeling for cisapride was revised in June 1998 to 
include new information about the cardiac risks associated 
with the drug, but that was after the Veteran's VA 
prescription had expired.  

In January 2000 the FDA advised physicians of new 
information, including recommendations for performing 
diagnostic tests that should be considered prior to use of 
the drug.  Again, this step was taken after the prescription 
for cisapride, provided by VA, expired; the Board accordingly 
cannot find that VA was in any way at fault in providing the 
prescription to the Veteran.

In sum, the Veteran asserts that the VA was at fault for 
having administered cisapride, and that such administration 
has caused an additional cardiac disability.  However, lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Espiritu, 2 Vet. App. 492, 494.  
Rather, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994)

Based on the evidence above the Board finds that the criteria 
for compensation under 38 U.S.C. § 1151 for an additional 
heart disability are not met.  Accordingly, the claim must be 
denied. 


ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for venereal disease, 
including non-specific urethritis, is denied.

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a heart disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


